--------------------------------------------------------------------------------

Exhibit 10.6
 
Rabobank N.A.
    Derivative Confirmations    
Office Address
 
915 Highland Pointe Drive
Suite 350, Roseville, CA 95678
     
Telephone
 
916 878 4601
Fax
 
916 772 0643


04 June 2012
TO: QAD ORTEGA HILL, LLC
ATTN: JOHN NEALE
100 INNOVATION PLACE
SANTA BARBARA, CA 93108
UNITED STATES


From: RABOBANK NA
Attn: RNA Derivative Confirmations
Fax: 760 344 7365
Re: Swap Our Ref. No. 12N00477-RNA / 981410


AMENDED CONFIRMATION OF A SWAP TRANSACTION
The purpose of this letter agreement is to set forth the terms and conditions of
the swap transaction traded between RABOBANK NA, ROSEVILLE (''Rabobank'') and
QAD ORTEGA HILL, LLC, SANTA BARBARA (''Counterparty'') on the trade date
specified below (the ''Transaction''). This letter agreement constitutes a
''Confirmation'' as referred to in the Agreement specified below.


Notwithstanding anything to the contrary in the Agreement, the definitions and
provisions contained in the 2006 ISDA Definitions, as published by the
International Swaps and Derivatives Association, Inc. (the ''Definitions'') are
incorporated into this Confirmation. To the extent that there is any
inconsistency between those Definitions and Provisions and this Confirmation,
this Confirmation will govern. For the purposes of the Definitions, all
references to a ''Transaction'' in this Confirmation shall also be deemed to be
references to a ''Swap Transaction''.


This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transaction to which this Confirmation relates. In addition,
you and we agree to use all reasonable efforts promptly to negotiate, execute
and deliver an agreement in the form of an ISDA Master Agreement, with such
modifications as you and we will in good faith agree. Upon the execution by you
and us of such an agreement, this Confirmation will supplement, form a part of,
and be subject to that agreement. All provisions contained in or incorporated by
reference in that agreement upon its execution will govern this Confirmation
except as expressly modified below. Until we execute and deliver that agreement,
this Confirmation, together with all other documents referring to an ISDA Master
Agreement (each a ''Confirmation'') confirming transactions (each a
''Transaction'') entered into between us shall supplement, form part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement as if we
had executed an agreement in such form (but without any Schedule except for the
election of the laws of the State of New York as the governing law and USD as
the Termination Currency) on the Trade Date of the first such Transaction
between us. In the event of any inconsistency between the provisions of that
agreement and this Confirmation, this Confirmation will prevail for purposes of
this Swap Transaction.


Rabobank's recourse in the Transaction referred to in this Confirmation shall
not be limited in any way unless specifically agreed to in writing by Rabobank
to the contrary.
 
 
1

--------------------------------------------------------------------------------

 


The terms of the particular Swap Transaction to which this Confirmation relates
are as follows:


General Terms:
Trade Date:
09 May 2012
Effective Date:
01 June 2012
Termination Date:
01 June 2022
Notional Amount:
As set forth in the attached Notional Schedule



Calculation Agent:
Rabobank, unless otherwise specified in the Agreement.
Broker:
None



Floating Amounts:
Floating Rate Payer:
Rabobank
Floating Rate Payer Payment Date(s):
Commencing on 15 July 2012, and then every 1 month thereafter on the 15th day of
the month to and including the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention.
Period End Date(s):
No adjustment applies
Floating Rate Option:
Designated Maturity:
USD-LIBOR-BBA
1 month
Floating Rate for initial Calculation Period:
0.23875 percent (inclusive of Spread)
Floating Amount for initial Calculation Period: USD 4,684.54
Spread:
None
Day Count Fraction:
Actual/360
Reset Date(s):
The first day of each relevant Calculation Period.
Compounding:
Inapplicable
Business Days:
New York, London



Fixed Amounts:
 
Fixed Rate Payer:
Counterparty
Fixed Rate Payer Payment Date(s):
Commencing on 15 July 2012, and then every 1 month thereafter on the 15th day of
the month to and including the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention.
Period End Date(s):
No adjustment applies
Fixed Rate:
2.06000 percent
Day Count Fraction:
Actual/360
Fixed Amount for initial Calculation Period:
USD 40,419.53
Business Days:
New York, London
Compounding:
Inapplicable



Early Termination:
Upon giving notice to the other party (which notice may be given orally,
including by telephone), Rabobank has the right to terminate this Transaction as
of the Optional Termination Date, whereupon a Termination Event will be deemed
to have occurred in respect of this Transaction only as though the Optional
Termination Date were an Early Termination Date and the other party was the sole
Affected Party.


Any telephonic notice given under the terms of this provision shall be
irrevocable and shall be confirmed in writing on the following Business
Day.  Failure to provide written confirmation on such day shall not in any way
affect or suspend the effectiveness of the oral notice.


For the purpose of this section, “Optional Termination Date” shall mean 15 June
2012, subject to adjustment according to the Modified Following Business Day
Convention.


Other Provisions:
For the purposes of this Transaction, the provisions of Section 6(e)(ii) of the
ISDA Form will apply and the following shall constitute an Additional
Termination Event:  If the parties fail to negotiate, execute and deliver an
agreement in the form of the ISDA Form with agreed Schedule thereto, on or
before 30 calendar days after the Trade Date of this Transaction.  For the
purposes of this Additional Termination Date, there is one Affected Party and
Counterparty shall be the Affected Party and Market Quotation shall apply.


Additional Representations. Each party will be deemed to represent to the other
party on the date on which it enters into a Transaction that (absent a written
agreement between the parties that expressly imposes affirmative obligations to
the contrary for that Transaction):
 
 
2

--------------------------------------------------------------------------------

 


(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
re commendation to enter into that Transaction; it being understood that
information and explanations relating to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.


(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.


(c) Status of Parties. The other party is not acting as a fiduciary for an
adviser to it in respect of that Transaction.


Account Details:
Account for payments to Rabobank:

USD
RABOBANK NAT. ASSOCIATION-ROSEVILLE
 
ABA: 122238420
 
FBO: RABOBANK, N.A. CUSTOMER INTEREST RATE SWAP SETTLEMENT
 
A/C: 1900188
 
ADDRESS: 90 EAST THOUSAND OAKS BOULEVARD
 
THOUSAND OAKS, CALIFORNIA 91360



Account for payments to Counterparty:

USD
Please provide
   
Offices:
 
Rabobank
The Office of Rabobank for this Transaction is ROSEVILLE; and
Counterparty
The Office of  QAD Ortega Hill, LLC, for this Transaction is SANTA BARBARA.



 
3

--------------------------------------------------------------------------------

 


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it by fax to
916 772 0643 to the attention of Derivative Confirmations.
If you have any queries with this Confirmation please do not hesitate to contact
us on the telephone number shown on the front page of this Confirmation.
We are very pleased to have executed this Transaction with you.
 

  RABOBANK NA, ROSEVILLE           By: /s/ Brett Hamilton___________   Name:
Brett Hamilton   Title:  VP – Regional Credit Officer      
By:_________________________   Name:   Title:

 
Confirmed as of the date first written above:


QAD ORTEGA HILL, LLC, SANTA BARBARA


By: /s/ John Neale_________________________
Name: John Neale
Title:  Manager


 
By:/s/ Kara Bellamy_________________________
Name: Kara Bellamy
Title:  Manager
 
 
4

--------------------------------------------------------------------------------

 


NOTIONAL AMOUNT SCHEDULE:
The Notional Amount is variable and will be determined in accordance with the
following Notional Amount Schedule:
Notional Amount Schedule:
 
Period Start Dates
Period End Dates
Notional Amount
01 June 2012
15 July 2012
USD 16,053,651.44
15 July 2012
15 August 2012
USD 16,023,235.30
15 August 2012
15 September 2012
USD 15,994,628.26
15 September 2012
15 October 2012
USD 15,965,915.04
15 October 2012
15 November 2012
USD 15,935,183.78
15 November 2012
15 December 2012
USD 15,906,249.94
15 December 2012
15 January 2013
USD 15,875,304.39
15 January 2013
15 February 2013
USD 15,846,148.32
15 February 2013
15 March 2013
USD 15,816,884.03
15 March 2013
15 April 2013
USD 15,781,830.24
15 April 2013
15 May 2013
USD 15,752,327.25
15 May 2013
15 June 2013
USD 15,720,828.85
15 June 2013
15 July 2013
USD 15,691,099.46
15 July 2013
15 August 2013
USD 15,659,381.16
15 August 2013
15 September 2013
USD 15,629,423.71
15 September 2013
15 October 2013
USD 15,599,355.07
15 October 2013
15 November 2013
USD 15,567,307.26
15 November 2013
15 December 2013
USD 15,537,008.08
15 December 2013
15 January 2014
USD 15,504,736.34
15 January 2014
15 February 2014
USD 15,474,204.94
15 February 2014
15 March 2014
USD 15,443,560.23
15 March 2014
15 April 2014
USD 15,407,254.97
15 April 2014
15 May 2014
USD 15,376,361.78
15 May 2014
15 June 2014
USD 15,343,513.05
15 June 2014
15 July 2014
USD 15,312,383.29
15 July 2014
15 August 2014
USD 15,279,304.76
15 August 2014
15 September 2014
USD 15,247,936.70
15 September 2014
15 October 2014
USD 15,216,452.22
15 October 2014
15 November 2014
USD 15,183,029.15
15 November 2014
15 December 2014
USD 15,151,303.77
15 December 2014
15 January 2015
USD 15,117,646.70
15 January 2015
15 February 2015
USD 15,085,678.66
15 February 2015
15 March 2015
USD 15,053,591.98
15 March 2015
15 April 2015
USD 15,015,979.46
15 April 2015
15 May 2015
USD 14,983,634.10
15 May 2015
15 June 2015
USD 14,949,374.82
15 June 2015
15 July 2015
USD 14,916,782.26
15 July 2015
15 August 2015
USD 14,882,282.87
15 August 2015
15 September 2015
USD 14,849,441.30
15 September 2015
15 October 2015
USD 14,816,477.85
15 October 2015
15 November 2015
USD 14,781,618.20
15 November 2015
15 December 2015
USD 14,748,403.03
15 December 2015
15 January 2016
USD 14,713,298.87
15 January 2016
15 February 2016
USD 14,679,830.15
15 February 2016
15 March 2016
USD 14,646,237.20
15 March 2016
15 April 2016
USD 14,609,012.62
15 April 2016
15 May 2016
USD 14,575,156.85
15 May 2016
15 June 2016
USD 14,539,430.45
15 June 2016
15 July 2016
USD 14,505,316.43
15 July 2016
15 August 2016
USD 14,469,339.19
15 August 2016
15 September 2016
USD 14,434,965.03
15 September 2016
15 October 2016
USD 14,400,463.29
15 October 2016
15 November 2016
USD 14,364,109.46
15 November 2016
15 December 2016
USD 14,329,344.75
15 December 2016
15 January 2017
USD 14,292,735.48
15 January 2017
15 February 2017
USD 14,257,705.87
15 February 2017
15 March 2017
USD 14,222,546.26
15 March 2017
15 April 2017
USD 14,182,147.90

 
 
5

--------------------------------------------------------------------------------

 
 
15 April 2017
15 May 2017
USD 14,146,707.86
15 May 2017
15 June 2017
USD 14,109,442.62
15 June 2017
15 July 2017
USD 14,073,732.74
15 July 2017
15 August 2017
USD 14,036,205.40
15 August 2017
15 September 2017
USD 14,000,223.71
15 September 2017
15 October 2017
USD 13,964,108.48
15 October 2017
15 November 2017
USD 13,926,187.40
15 November 2017
15 December 2017
USD 13,889,797.40
15 December 2017
15 January 2018
USD 13,851,609.42
15 January 2018
15 February 2018
USD 13,814,942.63
15 February 2018
15 March 2018
USD 13,778,139.75
15 March 2018
15 April 2018
USD 13,736,251.63
15 April 2018
15 May 2018
USD 13,699,156.70
15 May 2018
15 June 2018
USD 13,660,284.00
15 June 2018
15 July 2018
USD 13,622,907.13
15 July 2018
15 August 2018
USD 13,583,760.57
15 August 2018
15 September 2018
USD 13,546,099.68
15 September 2018
15 October 2018
USD 13,508,299.02
15 October 2018
15 November 2018
USD 13,468,740.83
15 November 2018
15 December 2018
USD 13,430,653.06
15 December 2018
15 January 2019
USD 13,390,815.99
15 January 2019
15 February 2019
USD 13,352,439.01
15 February 2019
15 March 2019
USD 13,313,919.60
15 March 2019
15 April 2019
USD 13,270,475.32
15 April 2019
15 May 2019
USD 13,231,651.71
15 May 2019
15 June 2019
USD 13,191,099.89
15 June 2019
15 July 2019
USD 13,151,981.69
15 July 2019
15 August 2019
USD 13,111,143.72
15 August 2019
15 September 2019
USD 13,071,728.77
15 September 2019
15 October 2019
USD 13,032,167.54
15 October 2019
15 November 2019
USD 12,990,899.24
15 November 2019
15 December 2019
USD 12,951,038.01
15 December 2019
15 January 2020
USD 12,909,478.32
15 January 2020
15 February 2020
USD 12,869,314.91
15 February 2020
15 March 2020
USD 12,829,002.44
15 March 2020
15 April 2020
USD 12,785,468.52
15 April 2020
15 May 2020
USD 12,744,844.87
15 May 2020
15 June 2020
USD 12,702,544.60
15 June 2020
15 July 2020
USD 12,661,613.18
15 July 2020
15 August 2020
USD 12,619,013.97
15 August 2020
15 September 2020
USD 12,577,772.54
15 September 2020
15 October 2020
USD 12,536,378.04
15 October 2020
15 November 2020
USD 12,493,329.03
15 November 2020
15 December 2020
USD 12,451,621.13
15 December 2020
15 January 2021
USD 12,408,267.70
15 January 2021
15 February 2021
USD 12,366,244.10
15 February 2021
15 March 2021
USD 12,324,064.54
15 March 2021
15 April 2021
USD 12,277,302.04
15 April 2021
15 May 2021
USD 12,234,792.38
15 May 2021
15 June 2021
USD 12,190,660.18
15 June 2021
15 July 2021
USD 12,147,828.95
15 July 2021
15 August 2021
USD 12,103,384.40
15 August 2021
15 September 2021
USD 12,060,229.27
15 September 2021
15 October 2021
USD 12,016,913.97
15 October 2021
15 November 2021
USD 11,971,999.21
15 November 2021
15 December 2021
USD 11,928,356.46
15 December 2021
15 January 2022
USD 11,883,123.63
15 January 2022
15 February 2022
USD 11,839,151.02
15 February 2022
15 March 2022
USD 11,795,015.22
15 March 2022
15 April 2022
USD 11,746,479.23
15 April 2022
15 May 2022
USD 11,701,999.48
15 May 2022
01 June 2022
USD 11,655,953.65

 
 
6

--------------------------------------------------------------------------------